Exhibit 10.1

WINN-DIXIE STORES, INC.

AMENDED AND RESTATED

EQUITY INCENTIVE PLAN

 

  1. Purpose; Types of Awards; Construction.

The purpose of the WINN-DIXIE STORES, INC. Equity Incentive Plan (the “Plan”) is
to promote the interests of the Company and its Subsidiaries and the
stockholders of the Company by providing officers, employees, non-employee
directors, consultants, and independent contractors of the Company and its
Subsidiaries with appropriate incentives and rewards to encourage them to enter
into and continue in the employ or service of the Company or its Subsidiaries,
to acquire a proprietary interest in the long-term success of the Company and to
reward the performance of individuals in fulfilling their personal
responsibilities for long-range and annual achievements. The Plan provides for
the grant, in the sole discretion of the Committee, of options (including
“incentive stock options” and “nonqualified stock options”), stock appreciation
rights, restricted stock, restricted stock units, stock- or cash-based
performance awards, and other stock-based awards. The Plan is designed so that
Awards granted hereunder which are intended to comply with the requirements for
“performance-based compensation” under Section 162(m) of the Code may comply
with such requirements, and the Plan and Awards shall be interpreted in a manner
consistent with such requirements. Notwithstanding any provision of the Plan, to
the extent that any Awards would be subject to Section 409A of the Code, this
Plan and Awards shall be interpreted in a manner consistent with Section 409A of
the Code and any regulations or guidance promulgated thereunder.

 

  2. Definitions.

For purposes of the Plan, the following terms shall be defined as set forth
below:

(a) “Award” means any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Awards, or Other Stock-Based Award granted
under the Plan.

(b) “Award Agreement” means any written agreement, contract, or other instrument
or document evidencing an Award.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” means, unless otherwise specified in the particular employment
agreement applicable to the Grantee or the Award Agreement, that the Grantee has
(a) continually failed to substantially perform, or been grossly negligent in
the discharge of, his or her duties to the Company or any of its subsidiaries
(in any case, other than by reason of a disability, physical or mental illness);
(b) committed or engaged in an act of theft, embezzlement or fraud, (c) been
convicted of or plead guilty or nolo contendere to a felony or a misdemeanor
with respect to which fraud or dishonesty is a material element, (d) materially
violated any material policy of the Company or any of its Subsidiaries, or
(e) intentionally engaged in any other action or inaction that the Committee
determines was not taken in good faith for the best interests of the Company.
Determination of Cause shall be made by the Committee in its sole discretion.

(e) A “Change in Control” shall be deemed to have occurred if, after the
Effective Date, the event set forth in any one of the following paragraphs shall
have occurred:

(1) any Person becomes after the six month anniversary of the Effective Date the
“Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company (not including in the securities
Beneficially Owned by such Person any securities acquired directly from the
Company) representing 51% or more of the combined voting power of the Company’s
then outstanding securities, excluding any Person who becomes such a Beneficial
Owner in connection with a transaction described in clause (i) of paragraph
(3) below and excluding any Person who becomes such a Beneficial Owner solely by
reason of the repurchase of shares by the Company; or

 

A-1



--------------------------------------------------------------------------------

(2) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board of Directors or nomination for election by the Company’s stockholders
was approved or recommended by a vote of at least 51% of the directors then
still in office who either were directors on the Effective Date or whose
appointment, election or nomination for election was previously so approved or
recommended; or

(3) there is consummated a merger or consolidation of the Company or any
Subsidiary with any other corporation, other than (i) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation, or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company (not including in
the securities Beneficially Owned by such Person any securities acquired
directly from the Company) representing 51% or more of the combined voting power
of the Company’s then outstanding securities; or

(4) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing, (i) a “Change in Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the common
stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions, (ii) a “Change
in Control” shall not occur for purposes of the Plan as result of any primary or
secondary offering of Company common stock to the general public through a
registration statement filed with the Securities and Exchange Commission,
(iii) a “Change in Control” shall not be deemed to have occurred by virtue of
the consummation of the Joint Plan of Reorganization of the Company and (iv) for
purposes of Awards subject to Section 409A of the Code, a “Change in Control”
shall have occurred only if such Change in Control is also a “a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the Company’s assets,” within the meaning of Code
Section 409A and Treasury Regulations Section 1.409A-3(i)(5).

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and as now or hereafter construed, interpreted and applied by regulations,
rulings and cases.

(g) “Committee” shall mean the Compensation Committee of the Board, which shall
consist of two or more persons, each of whom, unless otherwise determined by the
Board, is an “outside director” within the meaning of Code Section 162(m) and
Treasury Regulations Section 1.162-27(e)(3),, a “non-employee director” within
the meaning of Rule 16b-3, and an “independent” director within the meaning of
the listing requirements of any national securities exchange on which the Stock
is principally traded.

 

A-2



--------------------------------------------------------------------------------

(h) “Company” means Winn-Dixie Stores, Inc., a corporation organized under the
laws of the State of Florida, or any successor corporation.

(i) “Covered Employee” shall have the meaning set forth in Section 162(m)(3) of
the Code.

(j) “Effective Date” means the effective date of the Joint Plan of
Reorganization of the Company.

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and as now or hereafter construed, interpreted and applied by
regulations, rulings and cases.

(l) “Fair Market Value” means the following:

(1) With respect to Stock , the per share fair market value of Stock as of a
particular date shall mean (i) the closing price per share of Stock on the
national securities exchange on which the Stock is principally traded for such
particular date, or (ii) if the shares of Stock are then traded in an
over-the-counter market, the average of the closing bid and asked prices for the
shares of Stock in such over-the-counter market for such particular date, or
(iii) if the shares of Stock are not then listed on a national securities
exchange or traded in an over-the-counter market, such value as the Committee
shall determine by the reasonable application of a reasonable valuation method,
as prescribed in Treasury Regulations Section 1.409A-1(b)(5)(iv)(B).

(2) With respect to property other than Stock, the fair market value determined
by such methods or procedures as may reasonably be determined from time to time
by the Committee.

(m) “Fiscal Year” means the last Thursday of June through the last Wednesday of
June of the following calendar year.

(n) “Grantee” means an officer, employee, non-employee director, consultant, or
independent contractor of the Company or any Subsidiary of the Company that has
been granted an Award under the Plan.

(o) “Harmful Conduct” means, unless otherwise specified in the Award Agreement,
(i) a breach in any material respect of an agreement to not reveal confidential
information regarding the business operations of the Company or any Affiliate or
an agreement to refrain from solicitation of the customers, suppliers or
employees of the Company or any Affiliate, or (ii) a violation of any of the
restrictive covenants contained in the Grantee’s employment, severance or other
agreement with the Company, or any of its Affiliates.

(p) “ISO” means any Option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.

(q) “NQSO” means any Option that is not designated as an ISO.

(r) “Option” means a right, granted to a Grantee under Section 6(b)(i) of the
Plan, to purchase shares of Stock. An Option may be either an ISO or an NQSO.

(s) “Other Stock-Based Award” means a right or other interest granted to a
Grantee under Section 6(b)(vi) of the Plan that may be denominated or payable
in, valued in whole or in part by reference to, or otherwise based on, or
related to, Stock.

 

A-3



--------------------------------------------------------------------------------

(t) “Performance Award” means a right or other interest granted to a Grantee
under Section 6(b)(v) of the Plan that may be payable in cash or may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Stock and which is awarded upon the
attainment of Performance Goals.

(u) “Performance Goals” means performance goals pre-established by the Committee
in its sole discretion, based on one or more of the following criteria (as
determined in accordance with generally accepted accounting principles): revenue
growth, earnings (including earnings before taxes, earnings before interest and
taxes, or earnings before interest, taxes, depreciation and amortization),
operating income, pre- or after-tax income, cash flow (before or after
dividends), earnings per share, return on equity, return on capital (including
return on total capital or return on invested capital), cash flow return on
investment, return on assets, market share or penetration, business expansion,
share price performance, total shareholder return, improvement in or attainment
of expense levels or expense ratios, employee and/or customer satisfaction,
customer retention, and any combination of, or a specified increase in, any of
the foregoing. The performance goals may be based upon the attainment of
specified levels of performance by the Company, or a business unit, division,
Subsidiary, or business segment of the Company. In addition, the performance
goals may be based upon the attainment of specified levels of performance under
one or more of the measures described above relative to the performance of other
entities. To the extent permitted under Section 162(m) of the Code (including,
without limitation, compliance with any requirements for stockholder approval),
the Committee in its sole discretion may designate additional business criteria
on which the performance goals may be based or adjust, modify or amend the
aforementioned business criteria, including without limitation, performance
goals based on the Grantee’s individual performance. Performance Goals may
include a threshold level of performance below which no Award will be earned, a
level of performance at which the target amount of an Award will be earned and a
level of performance at which the maximum amount of the Award will be earned.
Measurement of performance relative to Performance Goals shall exclude the
impact of losses or charges in connection with restructurings or discontinued
operations. In addition, the Committee in its sole discretion shall have the
authority to make equitable adjustments to the Performance Goals in recognition
of unusual or non-recurring events affecting the Company or any Subsidiary of
the Company or the financial statements of the Company or any Subsidiary of the
Company, in response to changes in applicable laws or regulations, including
changes in generally accepted accounting principles or practices, or to account
for items of gain, loss or expense determined to be extraordinary or unusual in
nature or infrequent in occurrence or related to the disposal of a segment of a
business or related to a change in accounting principles, as applicable.

(v) “Person” shall have the meaning set forth in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (1) the Company or any Subsidiary, (2) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any Subsidiary, (3) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (4) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company.

(w) “Plan” means this Winn-Dixie Stores, Inc. Equity Incentive Plan, as amended
from time to time.

(x) “Repricing” shall have the meaning set forth in Section 3 of the Plan.

(y) “Restricted Stock” means an Award of shares of Stock to a Grantee under
Section 6(b)(iii) of the Plan that may be subject to certain restrictions and to
a risk of forfeiture.

(z) “Restricted Stock Unit” means a right granted to a Grantee under
Section 6(b)(iv) of the Plan to receive Stock or cash at the end of a specified
deferral period, which right may be conditioned on the satisfaction of specified
performance or other criteria.

 

A-4



--------------------------------------------------------------------------------

(aa) “Rule 16b-3” means Rule 16b-3, as from time to time in effect promulgated
by the Securities and Exchange Commission under Section 16 of the Exchange Act,
including any successor to such Rule.

(bb) “Specified Employee” means an employee who at the time of termination of
employment is a key employee of the Company, if any stock of the Company is
publicly traded on an established securities market or otherwise. For purposes
of this Plan, an employee is a key employee if the employee meets the
requirements of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in
accordance with the regulations thereunder and disregarding section 416(i)(5))
at any time during the 12-month period ending on December 31 (the
“identification period”). If the employee is a key employee during an
identification period, the employee is treated as a key employee for purposes of
this Plan during the twelve (12) month period that begins on the first day of
April following the close of the identification period.

(cc) “Stock” means shares of the common stock, par value $0.001 per share, of
the Company.

(dd) “Stock Appreciation Right” or “SAR” means the right, granted to a Grantee
under Section 6(b)(ii) of the Plan, to be paid an amount measured by the
appreciation in the Fair Market Value of Stock from the date of grant to the
date of exercise of the right.

(ee) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(ff) “Total Authorized Shares” shall have the meaning set forth in Section 5 of
the Plan.

(gg) “Substitute Awards” means Awards granted or shares of Stock issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted by a company acquired by the Company or any Subsidiary or with which the
Company or any Subsidiary combines; provided, that any such substitution must
meet the requirements in Treasury Regulations Section 1.409A-1(b)(5)(v)(D) such
that the substitution will not be treated as the grant of a new stock right or a
change in the form of payment.

 

  3. Administration.

The Plan shall be administered by the Committee. The Committee shall have the
authority in its sole discretion, subject to and not inconsistent with the
express provisions of the Plan, to administer the Plan and to exercise all the
powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan, including, without
limitation, the authority to grant Awards; to determine the persons to whom and
the time or times at which Awards shall be granted; to determine the type and
number of Awards to be granted, the number of shares of Stock to which an Award
may relate and the terms, conditions, restrictions and performance criteria
relating to any Award or the issuance of Stock pursuant to any Award; to
determine Performance Goals no later than such time as required to ensure that
an underlying Award which is intended to comply with the requirements of
Section 162(m) of the Code so complies; and to determine whether, to what
extent, and under what circumstances an Award may be settled, cancelled,
forfeited, exchanged, or surrendered; to make adjustments in the terms and
conditions of, and the Performance Goals (if any) included in, Awards; to
construe and interpret the Plan and any Award; to prescribe, amend and rescind
rules and regulations relating to the Plan; to determine the terms and
provisions of the Award Agreements (which need not be identical for each
Grantee); and to make all other determinations deemed necessary or advisable for
the administration of the Plan. Notwithstanding the foregoing, neither the
Board, the Committee nor their respective delegates shall have the authority
without first obtaining the approval of the Company’s stockholders to reprice
(or cancel and regrant) any Option or SAR or, if applicable, other Award at a
lower exercise, base or purchase price, to cancel any Option or SAR in exchange
for cash or another Award if such cancellation has the same effect as lowering
the exercise, base or purchase price of such Option or SAR, or to take any other
action

 

A-5



--------------------------------------------------------------------------------

with respect to an Award that would be treated as a repricing under the rules
and regulations of the principal securities market on which the Stock is traded
(any such actions, a “Repricing”); and provided further, that any proposed
Repricing that would affect an Award that is subject to Code Section 409A may
not be made unless such Repricing would not constitute a modification or
extension of the Award under Treasury Regulations Sections 1.409A-1(b)(5)(B) and
(C).

All determinations of the Committee shall be made by a majority of its members
either present in person or participating via video conference or other
electronic means, at a meeting, or by written consent. The Committee may
delegate to one or more of its members or to one or more executive officers or
other agents such administrative duties as it may deem advisable (including the
authority to grant Awards to persons that are not officers or non-employee
directors), and the Committee or any person to whom it has delegated duties as
aforesaid may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan. All
decisions, determinations and interpretations of the Committee shall be final
and binding on all persons, including but not limited to the Company, any
Subsidiary of the Company, or Grantee (or any person claiming any rights under
the Plan from or through any Grantee) and any stockholder.

No member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder.

 

  4. Eligibility.

Awards may be granted to officers, employees, non-employee directors,
consultants, or independent contractors of the Company or its Subsidiaries. In
determining the persons to whom Awards shall be granted and the number of shares
to be covered by each Award, the Committee may take into account the duties of
the respective persons, their present and potential contributions to the success
of the Company or its Subsidiaries and such other factors as the Committee shall
deem relevant in connection with accomplishing the purposes of the Plan.

 

  5. Stock Subject to the Plan.

(a) The maximum number of shares of Stock reserved for the grant of Awards under
the Plan shall be 7,588,000 shares of Stock, subject to adjustment as provided
herein (“Total Authorized Shares”). Subject to adjustment as provided herein, no
more than 3,035,200 of the Total Authorized Shares may be awarded under the Plan
in the aggregate in respect of Awards other than Options and SARs. If any shares
of Stock subject to an Award are forfeited, cancelled, exchanged, surrendered,
or if an Award terminates or expires without a distribution of shares to the
Grantee, the applicable number of shares of Stock with respect to such Award
(determined in a manner consistent with the immediately preceding sentence)
shall, to the extent of any such forfeiture, cancellation or exchange, again be
available for Awards under the Plan. Upon the exercise of any Award granted in
tandem with any Awards such related Awards shall be cancelled to the extent of
the number of shares of Stock as to which the Award is exercised and,
notwithstanding the foregoing, such number of shares shall no longer be
available for Awards under the Plan. Substitute Awards shall not reduce the
shares of Stock reserved for the grant of Awards under the Plan or authorized
for Awards granted to an individual.

(b) Subject to adjustment as provided herein, (i) no more than 3,035,200 shares
of Stock may be made subject to Awards of Options and SARs granted to an
individual in any consecutive twelve month period, (ii) no more than 3,035,200
shares of Stock may be made subject to Awards other than Awards of Options and
SARs granted to an individual in any consecutive twelve month period and
(iii) no more than 3,794,000 shares of stock may be issued pursuant to exercise
of ISOs. Determinations made in respect of the limitations set forth in the
immediately preceding sentence shall be made in a manner consistent with
Section 162(m) of the Code.

(c) Shares of Stock may, in whole or in part, be authorized but unissued shares
or shares of Stock that shall have been or may be reacquired by the Company in
the open market, in private transactions or otherwise.

 

A-6



--------------------------------------------------------------------------------

(d) In the event that any dividend or other distribution (whether in the form of
cash, Stock, or other property), recapitalization, Stock split, reverse split,
reorganization, merger, consolidation, spin-off, combination, repurchase, or
share exchange, or other similar corporate transaction or event, affects the
Stock such that an adjustment is appropriate in order to prevent dilution or
enlargement of the rights of Grantees under the Plan, then the Committee shall
make such equitable changes or adjustments to any or all of the following in
order to prevent such dilution or enlargement of rights: (i) the maximum number
and kind of shares of Stock or other property (including cash) that may be
issued hereunder in connection with Awards, (ii) the maximum number of shares of
Stock that may be made subject to Awards to any individual, (iii) the number and
kind of shares of Stock or other property (including cash) issued or issuable in
respect of outstanding Awards, (iv) the exercise price, grant price, or purchase
price relating to any Award; provided, that, with respect to ISOs, such
adjustment shall be made in accordance with Section 424(h) of the Code; and
(v) the Performance Goals applicable to outstanding Awards. Notwithstanding the
foregoing, no such adjustment shall be made if the effect of such adjustment
would be to cause any Award that was not otherwise subject to Code Section 409A
to be subject to Section 409A, or would cause any Award that was subject to Code
Section 409A to violate any of the provisions of Section 409A or the regulations
thereunder, including the provisions applicable to elections and changes of
elections as to the form or timing of distributions, the prohibition against
acceleration of distributions, and the required delay of distributions to
certain Specified Employees.

 

  6. Specific Terms of Awards.

(a) General. The term of each Award shall be for such period as may be
determined by the Committee. Subject to the terms of the Plan and any applicable
Award Agreement, payments to be made by the Company or any Subsidiary of the
Company upon the grant, maturation, or exercise of an Award shall be made in
such forms as the Committee shall determine at the date of grant or thereafter,
including, without limitation, cash, Stock, or other property, and on such other
terms and conditions set forth in the Award Agreement (including the time of
payment of the Award, and the accrual of any interest on such Award), to the
extent consistent with the Plan.

For Awards granted on or after January 31, 2008, certain minimum restriction
periods and vesting schedules, and certain limitations on the ability of the
Committee to waive restriction periods and accelerate vesting schedules shall
apply to Awards, as described in more detail in (b) below. Notwithstanding these
limitations, the Committee may grant Awards with a more favorable restriction
period or vesting schedule or waive restriction periods and accelerate vesting
schedules for Awards so long as the total number of shares of such Stock
underlying such Awards do not exceed, in the aggregate, 10% of the number of
shares of Stock reserved for the grant of Awards under the Plan.

(b) Types of Awards. The Committee is authorized to grant the Awards described
in this Section 6(b), under such terms and conditions as deemed by the Committee
to be consistent with the purposes of the Plan. Such Awards may be granted with
value and payment contingent upon the achievement of Performance Goals. Unless
otherwise determined by the Committee, each Award shall be evidenced by an Award
Agreement containing such terms and conditions applicable to such Award as the
Committee shall determine at the date of grant or thereafter.

(i) Options. The Committee is authorized to grant Options to Grantees on the
following terms and conditions:

(A) Type of Award. The Award Agreement evidencing the grant of an Option under
the Plan shall designate the Option as an ISO or an NQSO.

 

A-7



--------------------------------------------------------------------------------

(B) Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee, but, except for outstanding awards
assumed, converted or replaced in connection with a corporate transaction
consistent with the requirements of Treasury Regulations
Section 1.409A-1(b)(5)(v)(D), in no event shall the exercise price of any Option
be less than the Fair Market Value of a share of Stock on the date of grant of
such Option. The exercise price for Stock subject to an Option may be paid in
cash or by an exchange of Stock previously owned by the Grantee, through a
“broker cashless exercise” procedure approved by the Committee, a combination of
the above, or any other method approved the Committee, in any case in an amount
having a combined value equal to such exercise price.

(C) Term and Exercisability of Options. Unless the Committee determines
otherwise, the date on which the Committee adopts a resolution expressly
granting an Option, and which specifies the identity of the optionee, the number
of shares subject to the Option, and the exercise price for each share of Stock
under the Option, shall be considered the day on which such Option is granted.
Options shall be exercisable over the exercise period (which shall not exceed
seven years from the date of grant), at such times and upon such conditions as
the Committee may determine, as reflected in the Award Agreement. An Option may
be exercised to the extent of any or all full shares of Stock as to which the
Option has become exercisable, by giving written notice of such exercise to the
Committee or its designated agent.

(D) Other Provisions. Except as provided in (a) above, the committee shall have
the authority to accelerate the vesting for options granted on or after
January 31, 2008 only in the case of a Grantee’s death, disability or retirement
or a Change in Control of the Company. Options may be subject to such other
conditions including, but not limited to, restrictions on transferability of the
shares of Stock acquired upon exercise of such Options, as the Committee may
prescribe in its discretion or as may be required by applicable law, and which
satisfy Code Section 409A and the regulations thereunder with respect to any
Award that is subject to Section 409A.

(ii) SARs. The Committee is authorized to grant SARs to Grantees on the
following terms and conditions:

(A) In General. SARs may be granted independently or in tandem with an Option at
the time of grant of the related Option. An SAR granted in tandem with an Option
shall be exercisable only to the extent the underlying Option is exercisable.
Payment of an SAR may be made in cash, Stock, property, or a combination of the
foregoing, as specified in the Award Agreement or determined in the sole
discretion of the Committee.

(B) Term and Exercisability of SARs. Unless the Committee determines otherwise,
the date on which the Committee adopts a resolution expressly granting an SAR,
and which specifies the identity of the optionee, the number of shares of Stock
subject to the SAR, and the exercise price of the SAR, shall be considered the
day on which such SAR is granted. SARs shall be exercisable over the exercise
period (which shall not exceed ten years from the date of grant), at such times
and upon such conditions as the Committee may determine, as reflected in the
Award Agreement; provided, that no SAR granted to an employee of the Company or
a Subsidiary (other than Substitute Awards) shall vest prior to the first
anniversary of the date on which the SAR is granted. Except as permitted by
(a) above, the Committee shall have the authority to accelerate the vesting for
SARs granted on or after January 31,

 

A-8



--------------------------------------------------------------------------------

2008 only in the case of a Grantee’s death, disability or retirement or a Change
in Control of the Company. The Committee shall have the authority to accelerate
the vesting of any SARs granted prior to January 31, 2008, that is, the date as
of which the SAR may be exercised, at such time and under such circumstances as
it, in its sole discretion, deems appropriate.

(C) Amount of Payment. An SAR shall confer on the Grantee a right to receive an
amount with respect to each share of Stock subject thereto, upon exercise
thereof, equal to the excess of (1) the Fair Market Value of one share of Stock
on the date of exercise over (2) the grant price of the SAR (which in the case
of an SAR granted in tandem with an Option shall be equal to the exercise price
of the underlying Option, and which in the case of any other SAR shall be such
price as the Committee may determine but in no event shall be less than the Fair
Market Value of a share of Stock on the date of grant of such SAR). A SAR may be
exercised by giving written notice of such exercise to the Committee or its
designated agent.

(iii) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Grantees on the following terms and conditions:

(A) Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions, if any, as the Committee
may impose at the date of grant or thereafter, which restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, or otherwise, as the Committee may determine. Except as permitted
by (a) above, restricted stock granted on or after January 31, 2008 shall not
have restrictions which lapse more favorably than one-third each year. Except as
permitted by (a) above, the Committee shall have the authority to waive
restriction periods for Restricted Stock granted on or after January 31, 2008
only in the case of a Grantee’s death, disability or retirement or Change in
Control of the Company. The Committee shall have the authority to accelerate the
lapse of any restrictions imposed on any Restricted Stock granted prior to
January 31, 2008 at such time and under such circumstances as it, in its sole
discretion, deems appropriate. Except to the extent restricted under the Award
Agreement relating to the Restricted Stock, a Grantee granted Restricted Stock
shall have all of the rights of a stockholder including, without limitation, the
right to vote Restricted Stock and the right to receive dividends thereon.

(B) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Grantee, such
certificates shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock, and the
Company shall retain physical possession of the certificate.

(C) Dividends. Except to the extent restricted under the applicable Award
Agreement, dividends paid on Restricted Stock shall be paid at the dividend
payment date in cash or in shares of unrestricted Stock having a Fair Market
Value equal to the amount of such dividends. Stock distributed in connection
with a stock split or stock dividend, and other property distributed as a
dividend, shall be subject to restrictions and a risk of forfeiture to the same
extent as the Restricted Stock with respect to which such Stock or other
property has been distributed.

 

A-9



--------------------------------------------------------------------------------

(iv) Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units to Grantees, subject to the following terms and conditions:

(A) Conditions to Vesting. At the time of the grant of Restricted Stock Units,
the Committee may impose such restrictions or conditions to the vesting of such
Awards as it, in its discretion, deems appropriate, including, but not limited
to, the achievement of Performance Goals with such goals relating to periods of
performance of not less than one year. Except as permitted by (a) above,
Restricted Stock units granted on or after January 31, 2008 which vest based
solely on the passage of time shall vest no more favorably than one-third each
year. Except as permitted by (a) above, the Committee shall have the authority
to accelerate the vesting of restricted Stock Units granted on or after
January 31, 2008 only in the case of a Grantee’s death, disability or retirement
or Change in Control of the Company. The Committee shall have the authority to
accelerate the vesting of Restricted Stock Units granted prior to January 31,
2008 at such time and under such circumstances as it, in its sole discretion,
deems appropriate.

(B) Delivery of Shares. Unless otherwise provided in an Award Agreement or
except as otherwise provided in the Plan, upon the vesting of a Restricted Stock
Unit there shall be delivered to the Grantee, within 30 days of the date on
which such Award (or any portion thereof) vests, that number of shares of Stock
equal to the number of Restricted Stock Units becoming so vested.

(C) Dividend Equivalents. Subject to the requirements of Section 409A of the
Code, an Award of Restricted Stock Units may provide the Grantee with the right
to receive dividend equivalent payments with respect to Stock subject to the
Award (both before and after the Stock subject to the Award is earned or
vested), which payments shall be made currently to the Participant, and may be
settled in cash or Stock, as determined by the Committee. Any such settlements
may be subject to such conditions, restrictions and contingencies as the
Committee shall establish, including the reinvestment of such credited amounts
in Stock equivalents.

(v) Performance Awards. The Committee is authorized to grant Performance Awards
to Grantees, which may be denominated in cash or shares of Stock and payable
either in shares of Stock, in cash, or in a combination of both. Such
Performance Awards shall be granted with value and payment contingent upon the
achievement of Performance Goals and such goals shall relate to periods of
performance of not less than one Fiscal Year. The Committee shall determine the
terms and conditions of such Awards at the date of grant or thereafter. The
maximum amount that any Grantee may receive with respect to cash-based
Performance Awards pursuant to this Section 6(b)(v) whether payable in cash or
in shares of Stock in respect of any performance period is $5,000,000. Payments
earned hereunder may be decreased or, with respect to any Grantee who is not a
Covered Employee, increased in the sole discretion of the Committee based on
such factors as it deems appropriate and no Grantee, including a Covered
Employee, shall have any right to any particular payment or distribution unless
and until the Committee certifies that the applicable Performance Goals have
been achieved and the Committee has determined the final amount of such payment
or distribution. The Committee may establish such other rules applicable to the
Performance-Based Awards to the extent not inconsistent with Sections 162(m) and
409A of the Code.

 

A-10



--------------------------------------------------------------------------------

(vi) Other Stock-Based Awards. The Committee is authorized to grant Awards to
Grantees in the form of Other Stock-Based Awards, as deemed by the Committee to
be consistent with the purposes of the Plan. The Committee shall determine the
terms and conditions of such Awards at the date of grant or thereafter
(including, in the discretion of the Committee, the right to receive dividend
equivalent payments with respect to Stock subject to the Award, or the
imposition of a vesting schedule on any payments). Except as permitted by
(a) above, any such Awards granted on or after January 31, 2008 shall vest no
more favorably than one-third each year or have restrictions which lapse more
favorably than one-third each year, as applicable. Except as permitted by
(a) above, the Committee shall have the authority to waive restriction periods
or accelerate vesting of such Awards granted on or after January 31, 2008 only
in the case of a Grantee’s death, disability or retirement or a Change in
Control of the Company.

(c) Time of Payment. The time of payment of an Award shall be as follows:

             (i) For an Award that is not subject to Code Section 409A, the
payment shall be made at the time or times specified in the Award Agreement.

             (ii) For an Award that is subject to Code Section 409A, but is also
subject to a substantial risk of forfeiture (as that term is defined in Treasury
Regulations Section 1.409A-1(d)), the payment shall be made as soon as possible
after the lapse of the substantial risk of forfeiture, but in any event no later
than 2-1/2 months after the end of the Fiscal Year in which the substantial risk
of forfeiture lapses.

             (iii) For an Award that is subject to Code Section 409A, but is not
subject to a substantial risk of forfeiture, the payment shall be made as of the
date of the event of distribution (e.g., the Grantee’s termination of
employment), but in no event later than the end of the Fiscal Year in which such
event occurs, or if later, no later than 2-1/2 months after the end of such
Fiscal Year.

             (iv) Notwithstanding the foregoing provisions of this subsection
(c)(ii) and (iii), if an Award recipient is considered a Specified Employee at
the time of his or her termination of employment, any Award payments which would
otherwise be made because of the termination during the first six (6) months
following termination of employment shall not be paid in that period. Rather,
any such payments shall be accumulated and paid to the recipient in a lump sum
on the first day of the seventh month following the termination of employment.
All subsequent payments shall be paid in the manner specified in the Award
Agreement

(d) Termination of Service. Except as otherwise set forth in the Award
Agreement, (i) upon the Grantee’s termination of service with the Company or any
of its Subsidiaries, the Grantee shall have 90 days following the date of such
termination of service to exercise any portion of an Option or SAR that the
Grantee could have exercised on the date of such termination of service;
provided, however, that such exercise must be accomplished prior to the
expiration of the Award term; (ii) if the Grantee’s termination of service is
due to total and permanent disability (as defined in any agreement between the
Grantee and the Company or, if no such agreement is in effect, as determined by
the Committee in its good faith discretion) or death, the Grantee, or the
representative of the estate of the Grantee, as the case may be, may exercise
any portion of the Option or SAR which the Grantee could have exercised on the
date of such termination for a period of one year thereafter, regardless of the
otherwise scheduled expiration of the Award term; and (iii) in the event of a
termination of the Grantee’s service with the Company or any of its Subsidiaries
for Cause, the unexercised portion of the Option or SAR shall terminate
immediately and the Grantee shall have no right thereafter to exercise any part
of the Award.

 

A-11



--------------------------------------------------------------------------------

(e) Forfeiture/ Repayment of Awards. In addition to the forfeiture of Awards as
provided in Section 6(d), if the Grantee engages in Harmful Conduct, prior to or
following termination of employment, the Grantee shall forfeit any then
outstanding Award, and shall return to the Company, without consideration, any
shares of Stock owned by the Grantee that were previously subject to an Award
and any cash amounts previously paid to a Grantee in respect of an Award. To the
extent the shares of Stock subject to this Section 6(e) have been previously
sold or otherwise disposed of by the Grantee during the twelve-month period
preceding the Grantee engaging in Harmful Conduct, the Grantee shall repay to
the Company the aggregate Fair Market Value of such shares of Stock on the date
of such sale or disposition, less any amounts paid to the Company for such
shares. In addition, to the extent set forth in the Award Agreement, if the
Company is required to restate its financial statements, the Company may require
that a Grantee repay to the Company the aggregate Fair Market Value of any Award
(regardless of whether such Award was payable in shares of Stock or cash) that
vested upon the attainment of Performance Goals to the extent such Performance
Goals would not have been achieved had such restatement not been required.

 

  7. Change in Control Provisions.

(a) Unless otherwise determined in an Award Agreement, in the event of a Change
of Control, (i) all Awards shall become fully vested and exercisable, (ii) the
restrictions, payment conditions, and forfeiture conditions applicable to any
such Award granted shall lapse, and (iii) and any performance conditions imposed
with respect to Awards shall be deemed to be fully achieved and with respect to
each outstanding Award that is assumed or substituted in connection with a
Change in Control, such Award shall remain subject to the same terms and
conditions that were applicable to the Award immediately prior to the Change in
Control except that the Award shall confer the right to purchase or receive, for
each share subject to the Option, SAR, award of Restricted Stock, award of
Restricted Stock Units, Performance Award, or Other Stock-Based Award the
consideration (whether stock, cash or other securities or property) received in
the Change in Control by holders of shares of Stock for each share of Stock held
on the effective date of the transaction (and if holders were offered a choice
of consideration, the type of consideration chosen by the greatest number of
holders of the outstanding shares); provided, that any such transaction shall be
consistent with the requirements of Treasury Regulations
Section 1.409A-1(b)(5)(v)(D).

(b) The payment rules of Section 6(c) shall apply to any payment made under this
Section 7.

 

  8. General Provisions.

(a) Nontransferability. Unless otherwise determined by the Committee, Awards
shall not be transferable by a Grantee except by will or the laws of descent and
distribution and shall be exercisable during the lifetime of a Grantee only by
such Grantee or his guardian or legal representative.

(b) No Right to Continued Employment, etc. Nothing in the Plan or in any Award,
any Award Agreement or other agreement entered into pursuant hereto shall confer
upon any Grantee the right to continue in the employ or service of the Company
or Subsidiary of the Company or to be entitled to any remuneration or benefits
not set forth in the Plan or such Award Agreement or other agreement or to
interfere with or limit in any way the right of the Company or any such
Subsidiary to terminate such Grantee’s employment or independent contractor
relationship.

 

A-12



--------------------------------------------------------------------------------

(c) Taxes. Prior to the settlement of any Award, the Grantee shall be required
to pay to the Company in cash all federal, state and local taxes required to be
withheld in respect of such settlement. The Committee may provide in the Award
Agreement that in the event that a Grantee is required to pay any amount to be
withheld in connection with the issuance of shares of Stock in settlement or
exercise of an Award, such withholding and other taxes shall be satisfied with
shares of Stock to be received upon settlement or exercise of such Award equal
to the minimum amount required to be withheld. Notwithstanding the foregoing,
the Company is authorized to take such action as the Committee deems advisable
to enable the Company and Grantees to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award.

(d) Stockholder Approval; Amendment and Termination.

(i) The Plan shall take effect upon the effective date of the Joint Plan of
Reorganization of the Company (the “Effective Date”).

(ii) The Board may at any time and from time to time alter, amend, suspend, or
terminate the Plan in whole or in part; provided, however, that unless otherwise
determined by the Board, an amendment that results in a Repricing and an
amendment that requires stockholder approval in order for the Plan to continue
to comply with Section 162(m) or any other law, regulation or stock exchange
requirement shall not be effective unless approved by the requisite vote of
stockholders. Notwithstanding the foregoing, no amendment to or termination of
the Plan shall affect adversely any of the rights of any Grantee, without such
Grantee’s consent, under any Award theretofore granted under the Plan. Effective
January 31, 2008, stockholder approval will be required for any amendment that
results in an increase in the benefits under the Plan, increase in the number of
shares of Stock reserved for the grant of Awards under the Plan, a modification
of eligibility to participate in the Plan that has the result of expanding
participants in the Plan.

(e) Expiration of Plan. Unless earlier terminated by the Board pursuant to the
provisions of the Plan, the Plan shall expire on the tenth anniversary of the
date of the Plan’s adoption by the Board. No Awards shall be granted under the
Plan after such expiration date. The expiration of the Plan shall not affect
adversely any of the rights of any Grantee, without such Grantee’s consent,
under any Award theretofore granted.

(f) No Rights to Awards; No Stockholder Rights. No Grantee shall have any claim
to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Grantees. Except as provided specifically herein, a
Grantee or a transferee of an Award shall have no rights as a stockholder with
respect to any shares of Stock covered by the Award until the date of the
issuance of a Stock certificate to him for such shares or the issuance of shares
to him in book-entry form.

(g) Unfunded Status of Awards. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Grantee pursuant to an Award, nothing contained in the Plan or any
Award shall give any such Grantee any rights that are greater than those of a
general creditor of the Company.

(h) No Fractional Shares. No fractional shares of Stock shall be required to be
issued or delivered pursuant to the Plan or any Award. The Committee shall
determine whether cash, other Awards, or other property shall be issued or paid
in lieu of such fractional shares of Stock or whether such fractional shares or
any rights thereto shall be forfeited or otherwise eliminated.

 

A-13



--------------------------------------------------------------------------------

(i) Regulations and Other Approvals.

(i) The obligation of the Company to sell or deliver Stock with respect to any
Award granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.

(ii) Each Award is subject to the requirement that, if at any time the Committee
determines, in its absolute discretion, that the listing, registration or
qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Stock, no such Award shall be granted or payment made or Stock issued, in whole
or in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the
Committee.

(iii) In the event that the disposition of Stock acquired pursuant to the Plan
is not covered by a then current registration statement under the Securities Act
and is not otherwise exempt from such registration, such Stock shall be
restricted against transfer to the extent required by the Securities Act or
regulations thereunder, and the Committee may require a Grantee receiving Stock
pursuant to the Plan, as a condition precedent to receipt of such Stock, to
represent to the Company in writing that the Stock acquired by such Grantee is
acquired for investment only and not with a view to distribution.

(j) Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Florida without
giving effect to the conflict of laws principles thereof.

(k) Foreign Employees. Awards may be granted to employees who are foreign
nationals or employed outside the United States, or both, on such terms and
conditions different from those applicable to Awards to employees employed in
the United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
employees on assignments outside their home country.

 

A-14